Filed Pursuant to Rule 433 Registration No. 333-169315-07 Entergy Mississippi, Inc. First Mortgage Bonds, 6.00% Series due May 1, 2051 Final Terms and Conditions April 12, 2011 Issuer: Entergy Mississippi, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa1 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: April 12, 2011 Settlement Date (T+3): April 15, 2011 Principal Amount: Coupon: 6.00% Coupon Payment Dates: February 1, May 1, August 1 and November 1 of each year First Payment Date: August 1, 2011 Final Maturity: May 1, 2051 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after May 1, 2016 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Joint Book-Running Managers: Citigroup Global Markets Inc. Morgan Stanley & Co. Incorporated Wells Fargo Securities, LLC Co-Managers: Morgan Keegan & Company, Inc. Stephens Inc. CUSIP / ISIN: 29364N 835 / US29364N8359 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Citigroup Global Markets Inc. toll free at 1-877-858-5407, (ii) Morgan Stanley & Co. Incorporated toll free at 1-800-584-6837, or (iii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
